Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE (U.S. Patent Publication US 2016/0177950 A1) in view of LOUBIERE (U.S. Patent 2,511,441).
Regarding claim 1, WATANABE discloses:  a water pump (¶0001, discloses the pump being uses with oil, a fluid, and therefore, WATANABE is usable as a water pump, since water is also a fluid.  Furthermore, this is a non-limiting preamble, since the water pump is not positively claimed in the body of the claim, and therefore, the preamble is given no weight), comprising 

a chamber (PR) defined inside the pump body (see Figures 1-3 and 7A-8B), 
a rotor (16) rotatable inside the chamber around a rotation axis (see Figures 1-3 and 7A-8B, which shows the rotational axis) and provided with a plurality of vanes (17) movable along respective radial directions (see Figures 1-3 and 7A-8B), 
a tilting stator (15) arranged inside the chamber in an eccentric position with respect to the rotor and pivoted at a rotation pin (19) (see Figures 1-3 and 7A-8B), and 
adjusting members (33, 31, 32) (the adjusting members include spring (33) and chambers (31, 32) that are operated on by working fluid to adjust the tilting stator) for adjusting pump displacement (see Figures 1-3 and 7A-8B), the adjusting members being active on the tilting stator to move the tilting stator with respect to the rotor and place the tilting stator in at least one predetermined operating position defined between a maximum eccentricity position and a minimum eccentricity position (see Figures 1-3 and 7A-8B, Abstract, ¶0037-¶0067). 
However, WATANABE fails to disclose a ring interposed between the tilting stator and the rotor and in contact with a radially inner surface of the tilting stator while the water pump is in operation and with radially outer ends of the vanes, the ring having a continuous radially outer surface and a continuous radially inner surface, wherein the ring is rotated with respect to the tilting stator around a center of the tilting stator due to the thrust exerted by the vanes during the normal operation of the water pump.
Regarding claim 1, LOUBIERE teaches:  a ring (26, 27) interposed between the stator (13, 17) and the rotor (2, 3) and in contact with a radially inner surface of the stator while the machine is in operation (see Figures 2-5), and with radially outer ends of the vanes (22, 23, 24, 25) (see Figures 2-5), the ring having a continuous radially outer surface and a continuous radially inner surface (see Figures 1-5), wherein the ring is rotated with respect to the stator (see Figures 1-5, Column 2, lines 1-9) around a center of the stator due to the thrust exerted by the vanes during the normal operation of the machine (see Figures 2-6, Column 2, lines 1-9, and Column 5, lines 22-26).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a ring interposed between the tilting stator and the rotor and in contact with a radially inner surface of the tilting stator while the water pump is in operation and with radially outer ends of the vanes, the ring having a continuous radially outer surface and a continuous radially inner surface, wherein the ring is rotated with respect to the tilting stator around a center of the tilting stator due to the thrust exerted by the vanes during the normal operation of the water pump in the water pump of WATANABE, in order to reduce the friction and reduce the wear of the vanes (see LOUBIERE, Column 5, lines 22-26).  
Regarding claim 2, WATANABE discloses:  said adjusting members comprise 
first thrusting members (33) adapted to exert a first thrusting action on the tilting stator (see Figures 1-3 and 7A-8B, where the first thrusting member is a spring that has a first thrusting action on the tilting stator), and 
at least one thrusting chamber (31) defined between the pump body and the tilting stator and configured to be filled with a predetermined quantity of pressurised fluid to exert a second thrusting action on the tilting stator opposed to said first thrusting action and suitable for moving the tilting stator to bring the tilting stator in said at least one predetermined operating position (see Figures 1-3 and 7A-8B, Abstract, ¶0037-¶0067). 
Regarding claim 3, WATANABE discloses:  a further thrusting chamber (32) defined between the pump body and the tilting stator on an opposite side to said at least one thrusting chamber with respect to said rotation pin (see Figures 1-3 and 7A-8B), 
said further thrusting chamber being configured to be filled with a predetermined quantity of pressurised fluid to exert a third thrusting action on the tilting stator opposed to said second thrusting action and suitable for moving the tilting stator to bring the tilting stator in said at least one predetermined operating position or in a further predetermined operating position (see Figures 1-3 and 7A-8B, Abstract, ¶0037-¶0067). 
Regarding claim 9, WATANABE discloses:  said tilting stator (15) is made of a metal or plastic material (¶0035). 
Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the modified water pump of WATANABE / LOUBIERE as applied to claim 1 above, and further in view of LABBETT (U.S. Patent Publication US 2014/0030130 A1).
Regarding claim 6, the modified water pump of WATANABE / LOUBIERE discloses the claimed invention as discussed above, however, fails to disclose said vanes and said rotor are made of carbon graphite.
Regarding claim 6, LABBETT teaches:  said vanes (45) are made of carbon graphite (Abstract, ¶0020).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have said vanes and said rotor are made of carbon graphite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Furthermore, LABBETT teaches the vanes being made from carbon graphite, and therefore, it requires only routine skill in the art to use carbon graphite vanes in order to produce predictable results (to minimize friction between the rotor and the ring and tilting stator, see LABBETT ¶0027). 
Regarding claim 7, the modified water pump of WATANABE / LOUBIERE discloses the claimed invention, however, fails to disclose said tilting stator is made of carbon graphite. 
Regarding claim 7, LABBETT teaches said tilting stator/ring (25) is made of carbon graphite (¶0027). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have said tilting stator is made of carbon graphite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Furthermore, LABBETT teaches the stator/ring being made from carbon graphite in order to minimize friction, and therefore, it requires only routine skill in the art to use carbon graphite for the tilting stator in order to produce predictable results (i.e. to minimize friction see LABBETT ¶0027).  Reducing the friction between the tilting stator and the pump body and/or the tilting stator and pin would reduce wear and reduce the force necessary to move the tiling stator to the desired position.
Regarding claim 8, the modified water pump of WATANABE / LOUBIERE discloses the claimed invention, however, fails to disclose said ring is made of carbon graphite. 
Regarding claim 8, LABBETT teaches said tilting stator/ring (25) is made of carbon graphite (¶0027). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have said ring is made of carbon graphite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Furthermore, LABBETT teaches the stator/ring being made from carbon graphite, and therefore, it requires only routine skill in the art to use carbon graphite ring in order to produce predictable results (to minimize friction between the ring and the vanes, see LABBETT ¶0027).  Furthermore, reducing friction between the ring and the tilting stator, the ring and the vanes, and the ring and the rotor, provides the benefit of reducing wear due to the reduction of friction between these components.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the modified water pump of WATANABE / LOUBIERE.
Regarding claim 10, the modified water pump of WATANABE / LOUBIERE discloses being used as an oil pump in vehicles (see WATANABE ¶0021), however, fails to specifically disclose using the water pump in a cooling circuit of an internal combustion engine.
 	The use of a water pump in a cooling circuit of an internal combustion engine is so notoriously well known in the art so as to be proper for Official Notice. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have used the modified water pump of WATANABE / LOUBIERE in a cooling circuit of an internal combustion engine, in order to provide the desired cooling of the internal combustion engine that generates extreme heat due to the combustion where the water pump aids in circulating coolant in order to maintain a desired engine temperature.
Response to Arguments
Applicant’s amendment and arguments, see Page 6, filed September 10, 2021, with respect to the rejection(s) of claim(s) 1-3 and 6-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LOUBIERE (see rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746